Citation Nr: 1105613	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-34 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD), to include complaints of sexual assault and 
physical abuse.

2.  Entitlement to service connection for generalized stomach 
problems.

3.  Entitlement to service connection for respiratory failure due 
to trauma and pneumothorax.

4.  Whether any injuries, and the residuals thereof, that were 
incurred as a result of a May 13, 1976, motor vehicle accident 
(MVA) were due to the Veteran's own willful misconduct.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chest wall pain, 
status-post MVA.

6.  Entitlement to service connection for chest wall pain, 
status-post MVA.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired psychiatric 
disorder, to include depression and suicide attempts, but not 
inclusive of PTSD (previously considered as a nervous condition 
and a mental condition).

8.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and suicide attempts, but not 
inclusive of PTSD.

9.  Entitlement to service connection for coronary 
arteriosclerosis (previously claimed as an unspecified 
circulatory system disease and disorder).

10.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the US Navy from September 
1973 to October 1976.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from rating decisions of November 2005 and June 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Atlanta, Georgia, RO now has 
jurisdiction of the Veteran's appeals.  

The record reflects that in September 2009 and in April 2010 the 
Board remanded some of the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The claims have since 
been returned to the Board for appellate review.

In this instance, although the matter of willful misconduct was 
not appealed per se, the Board finds that it is a threshold issue 
that must directly be addressed by the Board before adjudicating 
the other issues in this appeal.  Hence, the issue of whether the 
Veteran's in-service MVA was willful misconduct is listed as an 
issue in this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection for 
PTSD, entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, entitlement to service 
connection for generalized stomach problems, entitlement to 
service connection for respiratory failure due to trauma and 
pneumothorax, and entitlement to service connection for chest 
wall pain, status-post MVA, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the AMC in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was a driver in a MVA on May 13, 1976.

2.  The Veteran was not cited for any violation of law, including 
Driving under the Influence (DUI), as a result of the MVA.

3.  The preponderance of the evidence does not show that the 
Veteran engaged in deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.

4.  An unappealed March 1983 rating decision denied service 
connection for chest wall pain, status-post MVA.

5.  Unappealed July 1984, August 1984, April 1995, and March 1996 
rating decisions denied the Veteran's claim to reopen his claim 
for service connection for chest wall pain, status-post MVA.

6.  The evidence pertaining to the Veteran's chest wall pain, 
status-post MVA, submitted subsequent to the March 1996 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  

7.  An unappealed August 1985 rating decision denied service 
connection for a nervous condition.

8.  An unappealed April 1995 rating decision denied the Veteran's 
claim to reopen his claim for service connection for a mental 
condition.

9.  The evidence pertaining to the Veteran's acquired psychiatric 
disorder submitted subsequent to the April 1995 rating decision 
was not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.

10.  The Veteran's current coronary arteriosclerosis was not 
manifested in service, is not shown to be causally or 
etiologically related to his active military service, and is not 
shown to have manifested to a degree of 10 percent or more within 
one year from the date of separation from service.

11.  The Veteran's current hepatitis C is not shown to be 
causally or etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The May 13, 1976, MVA was not the result of the Veteran's own 
willful misconduct.  38 C.F.R. § 3.301 (2010).

2.  The RO's March 1983 rating decision that denied service 
connection for chest wall pain, status-post MVA, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

3.  The RO's July 1984, August 1984, April 1995, and March 1996 
rating decisions that denied the Veteran's claim to reopen his 
claim for service connection for chest wall pain, status-post 
MVA, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

4.  New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for chest wall pain, 
status-post MVA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).
5.  The RO's August 1985 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

6.  The RO's April 1995 rating decision that denied the Veteran's 
claim to reopen his claim for service connection for a mental 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).

7.  New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include depression and suicide attempts, 
but not inclusive of PTSD (previously considered as a nervous 
condition and a mental condition).  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 
§ 3.156 (2010).

8.  Service connection for coronary arteriosclerosis (previously 
claimed as an unspecified circulatory system disease and 
disorder) is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

9.  Service connection for hepatitis C is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2005, January 2006, March 2006, July 2007, and April 2010 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claims, and an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The March 2006 and July 2007 
letters, and the January 2010 supplemental statement of the case 
(SSOC), also provided the Veteran with information concerning the 
evaluations and effective dates that could be assigned should his 
claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Only the March 2005, January 2006, and March 2006 letters were 
provided prior to initially adjudicating the claims in the 
November 2005 and June 2006 rating decisions at issue.  But since 
providing the additional VCAA notice in July 2007 and April 2010, 
the RO has readjudicated the claims in the March 2008, January 
2010, and September 2010 SSOCs - including considering 
additional evidence received in response to that additional 
notice and since the initial rating decision at issue and 
statement of the case (SOC).  This is important to point out 
because if there was no VCAA notice provided prior to the initial 
adjudication of the claims, or for whatever reason the notice 
provided was inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and then 
going back and readjudicating the claims, including in a SOC or 
SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claims.  In 
other words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In regards to the new and material evidence claims, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court indicated that in a 
case involving a petition to reopen a previously denied, 
unappealed claim, the VCAA requires that VA apprise the veteran 
of the specific reasons for the prior denial.  Since, however, 
the Board is reopening the new and material evidence claims at 
issue on the basis of new and material evidence, the Kent holding 
is inconsequential. 

For all of these reasons, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues have been obtained.  His STRs, personnel 
records, and post-service treatment records, including his Social 
Security Administration (SSA) records, have been obtained.  The 
Board does not have notice of any additional relevant evidence 
that is available but has not been obtained.  

The Board realizes that VA has not provided the Veteran an 
examination or sought a medical opinion in response to his 
coronary arteriosclerosis and hepatitis C claims.  As will be 
discussed in detail below, the Board finds that there is no 
suggestion that the Veteran had these disorders while in the 
military, and there is no medical nexus evidence otherwise 
suggesting these disorders are related to his military service.  
Thus, an examination and opinion are not needed to fairly decide 
these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 
3.159(c)(4) (2010).

Additionally, in regards to the chest wall pain claim, there is 
no obligation to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence to 
reopen the previously denied, unappealed claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).  And, here, since the Board finds there is 
new and material evidence concerning the claim, the Board is 
remanding the claim to schedule an examination for a medical 
nexus opinion.

The Board is also satisfied as to substantial compliance with its 
September 2009 and April 2010 remand directives.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268 (1998).  This included readjudicating the Veteran's 
claims in a SSOC, obtaining the Veteran's SSA records, providing 
the Veteran with the appropriate release form (VA Form 21-4142) 
to obtain his confidential records from his private physicians, 
and obtaining a VA Form 646 (Statement of Accredited 
Representative in an Appealed Case) from the Veteran's 
representative.  All of these actions have been completed.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Willful Misconduct

In seeking VA disability compensation, a service member generally 
seeks to establish that a current disability results from a 
disease or injury that incurred in or was aggravated by service.  
However, only when a disability or cause of death was incurred or 
aggravated in the line of duty, and not the result of the service 
member's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol or 
drugs, can service connection be established.  38 C.F.R. 
§ 3.301(a); see also 38 U.S.C.A. §§ 105(a), 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.1(m) (2010).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  38 C.F.R. 
§ 3.1(n)(1) (2010).  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct, and willful misconduct will not be determinative 
unless it is the proximate (vice contributory) cause of injury.  
38 C.F.R. § 3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct; however, the deliberate drinking of a known 
poisonous substance under conditions which would raise a 
presumption to that effect will be considered willful misconduct.  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be considered 
the result of the person's willful misconduct.  38 C.F.R. § 
3.301(c)(2).

38 U.S.C.A. § 105(a) establishes a presumption in favor of a 
finding of line of duty.  If it is determined that an exception 
does apply (such as willful misconduct), and the claim is denied 
solely on the basis of such exception, it must be established 
that the denial of the claim was justified by a preponderance of 
the evidence.  Daniel v. Brown, 9 Vet. App. 348, 351 (1996); 
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

For the reasons discussed below, the Board finds that the 
evidence in support of a finding of willful misconduct is, at 
best, in equipoise with the evidence against such a finding.  
Because there is not a preponderance of the evidence showing 
willful misconduct, the Board finds that the May 13, 1976, MVA 
was not the result of the Veteran's own willful misconduct.

A review of the claims file indicates that, on May 13, 1976, at 1 
a.m. the Veteran was in a car accident during his active military 
service.  The police report indicates that the Veteran was the 
driver of the vehicle and that the vehicle was traveling at an 
"excessive" rate.  The STRs indicate that following the 
accident the Veteran was unconscious and taken to a nearby 
private hospital, Aiken County Hospital in South Carolina.  The 
Veteran was then transferred to University Hospital.  Finally, 
the Veteran was transferred to Fort Gorden in Georgia on May 13, 
1976.  The medical personnel at Fort Gorden indicated in a May 
27, 1976, narrative summary that when they treated the Veteran on 
May 13, 1976, the Veteran was "obviously intoxicated" and his 
blood alcohol content (BAC) was "133 milligrams per cent."  In 
a January 1983 statement, the Veteran indicated that he was on 
authorized pass for leave when the accident occurred.  The 
Veteran also stated that no alcoholic intoxicants, narcotics, 
drugs, or misconduct of any kind were involved in the accident.  
The Veteran remembered that he was driving in fog and in the 
darkness with no light, but he could not recall any other details 
from the accident.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  As previously noted, to deny a claim based on a finding 
of willful misconduct, the standard of proof is that a 
preponderance of the evidence must support a finding of willful 
misconduct.  Additionally, the element of knowledge of, or a 
wanton or reckless disregard of, the probable consequences must 
be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-
04 (1996).

The Board finds that the injuries sustained by the Veteran in the 
May 13, 1976, MVA were incurred in the line of duty.  First of 
all, the evidence does not show that the Veteran was intoxicated 
at the time of the MVA.  The May 13, 1976, police report 
indicates that the Veteran was not provided a sobriety test 
immediately following the accident.  A statement from the South 
Carolina Department of Public Safety indicates that, after 
reviewing the Veteran's driving record, they were unable to 
locate a DUI conviction placed against the Veteran's record 
during the years of 1973 to 1976.  The Fort Gorden records 
indicate that the Veteran was intoxicated following the accident, 
but they do not indicate if the Veteran's BAC was over the 
state's legal limit at that time.  Also, there is no indication 
that the Veteran was cited for any violation of the law for his 
role in the MVA.  Further, no line of duty determination was 
completed at the time of the accident by the service department.  
Finally, the police report does not indicate the exact speed that 
the Veteran was traveling at prior to the accident, and nor does 
the report define what is meant by an "excessive rate."  The 
Veteran stated that the road conditions were foggy and dark, 
which may have contributed to his accident.  

Therefore, the Board does not find that a preponderance of the 
evidence shows that the Veteran engaged in deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  Hence, service 
connection for any residual disability etiologically related to 
the May 13, 1976, MVA is not precluded.  38 C.F.R. § 3.301(a).

Chest Wall Pain Claim

The RO initially considered - and denied, this claim in March 
1983.  As cause for denying this claim, the RO pointed to the 
March 1983 RO Administrative Decision that determined the 
Veteran's May 1976 MVA was the result of his willful misconduct 
and was therefore not incurred in the line of duty.  The RO sent 
him a letter that same month notifying him of that decision and 
apprising him of his procedural and appellate rights.  The 
Veteran submitted a timely Notice of Disagreement (NOD) in May 
1983.  The RO then issued a SOC in June 1983.  The RO sent him a 
letter that same month notifying him of that decision and 
apprising him of his procedural and appellate rights.  In 
response, the Veteran did not submit a timely substantive appeal 
(on VA Form 9).  Therefore, the March 1983 rating decision is 
final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

If, however, new and material evidence is presented or secured 
with respect to a claim that has been denied, and not appealed, 
VA must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.
Unappealed July 1984, August 1984, April 1995, and March 1996 
rating decisions denied the Veteran's claim to reopen his claim 
for service connection for chest wall pain, status-post MVA.

The Veteran filed his petition to reopen this claim in March 
2005.  For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened.  It must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claims is evidence that 
has been added to the record since that final and binding March 
1996 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new and 
material determination is that added to the record since the last 
final denial on any basis).

The additional evidence received since that March 1996 denial 
consists of:  STRs, personnel records, VA Medical Center (VAMC) 
treatment records, private treatment records, lay statements, and 
SSA records.

All of this additional evidence, except for the STRs, is new in 
the sense that it has not been submitted to VA before and, thus, 
never considered.  

And, the Veteran's lay statements are also material because they 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  Specifically, since the March 1996 
denial, the Veteran has continued to argue that his current chest 
wall pains are due to the May 1976 in-service MVA.  In 
determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus, 3 Vet. App. at 513.  Since the Board in this decision 
determined that the May 1976 MVA was not due to the Veteran's 
willful misconduct, these statements by the Veteran are material 
to the claim because they suggest that that the claimed disorder 
may be the result of the in-service MVA.  See  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could 
be sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim).  As also indicated in 
Evans, 9 Vet. App. at 284, the newly presented evidence need not 
be probative of all the elements required to award the claim, but 
it must be probative as to each element that was a specified 
basis for the last disallowance.

Therefore, since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be 
readjudicated on the underlying merits, i.e., on a de novo basis.  
But, as mentioned, this will be temporarily deferred pending 
completion of the additional development of the claim on remand.

Claim for Acquired Psychiatric Disorder other than PTSD

The RO initially considered - and denied, this claim in August 
1985.  As cause for denying this claim, the RO pointed out there 
was (at least at that time) no evidence of a current nervous 
condition.  The RO sent him a letter later that same month 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.  So that 
decision is final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.

If, however, new and material evidence is presented or secured 
with respect to a claim that has been denied, and not appealed, 
VA must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.

An unappealed April 1995 rating decision denied the Veteran's 
claim to reopen his claim for service connection for a mental 
condition.

The Veteran filed his petition to reopen this claim in December 
2005.  For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened.  It must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus, 3 Vet. App. at 513.  But see Duran, 7 Vet. App. at 216.

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is evidence that has 
been added to the record since that final and binding April 1995 
rating decision.  See Evans, 9 Vet. App. at 273.

The additional evidence received since that April 1995 denial 
consists of:  STRs, personnel records, VAMC treatment records, 
private treatment records, lay statements, SSA records, and a VA 
PTSD compensation examination.

All of this additional evidence, except for the STRs, is new in 
the sense that it has not been submitted to VA before and, thus, 
never considered.  

And, the VAMC outpatient treatment records and the private 
medical records are also material because they relate to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  As noted above, the Veteran's claim for 
service connection was previously denied because the Veteran did 
not have a current diagnosis.  Since that time, the Veteran has 
been diagnosed with depression, mental illness, and major 
depression in both VAMC and private outpatient treatment records.  
This bears directly and substantially upon the specific matter 
under consideration and is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  

Therefore, since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be 
readjudicated on the underlying merits, i.e., on a de novo basis.  

Service Connection Claims

Service connection may be granted if the evidence demonstrates 
that a current disorder resulted from an injury or disease that 
was incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a medical 
diagnosis of a current disorder; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disorder.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, including psychoses and coronary 
arteriosclerosis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

 So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disorder with a relationship or connection to an injury 
or disease or some other manifestation of the disorder during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-
97.  For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical disorder, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service connection claim is there must be 
competent evidence of the existence of the currently claimed 
disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the veteran has it; without this minimum level of proof, there is 
no valid claim).

Here, current diagnoses of coronary arteriosclerosis and 
hepatitis C have been established from the VAMC outpatient 
treatment records and from the private medical records.  

However, the Veteran's STRs are silent for documentation of the 
disorders.  The records reveal no complaints or treatment related 
to the Veteran's coronary arteriosclerosis or hepatitis C.  His 
1976 separation examination was normal in this regard.  

Post-service, the Veteran was first treated by the VAMC and 
private physicians beginning in 1992 for his coronary 
arteriosclerosis and hepatitis C.  The Veteran left the service 
in 1976 and did not complain of symptoms until almost 20 years 
later.  This intervening lapse of so many years between his 
separation from military service and the first documented 
manifestation of the claimed disorders is probative evidence 
against his claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).

In addition, there are no nexus opinions of record linking the 
Veteran's coronary arteriosclerosis and hepatitis C to his active 
military service.  

Finally, since there is no indication of coronary 
arteriosclerosis within the one-year presumptive period after the 
Veteran's service ended in 1976, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

For all of these reasons, service connection is not warranted.

In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertions that his coronary 
arteriosclerosis and hepatitis C are related to his active 
military service.  However, the resolution of an issue that 
involves medical knowledge, such as the diagnosis of a disorder 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495.  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of the disorder or symptoms of the 
disorder subject to lay observation.  See Jandreau, 492 F.3d at 
1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disorder even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  However, coronary arteriosclerosis and hepatitis 
C both require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of lay 
opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable.  Gilbert, 1 
Vet. App. at 57.  Thus, service connection for coronary 
arteriosclerosis and hepatitis C is not warranted.


ORDER

The May 13, 1976, MVA was not the result of the Veteran's own 
willful misconduct.

New and material evidence having been submitted, the Veteran's 
claim for service connection for chest wall pain, status-post 
MVA, is reopened.

New and material evidence having been submitted, the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include depression and suicide attempts, but not 
inclusive of PTSD (previously considered as a nervous condition 
and a mental condition), is reopened.

The claim for service connection for coronary arteriosclerosis 
(previously claimed as an unspecified circulatory system disease 
and disorder) is denied.

The claim for service connection for hepatitis C is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the bilateral hearing loss, 
tinnitus, PTSD, stomach disorder, respiratory failure, and chest 
wall pain claims can be properly adjudicated.  

PTSD Claim and Claim for an Acquired Psychiatric Disorder other 
than PTSD

The Board has determined that a timely NOD dated in June 2006 has 
been submitted in response to the June 2006 rating decision that 
denied the Veteran's claim concerning whether new and material 
evidence has been submitted sufficient to reopen a claim for 
service connection for PTSD, to include complaints of sexual 
assault and physical abuse.  Thus, the RO must respond to these 
timely NODs with a SOC addressing the issues of entitlement to an 
initial compensable rating for bilateral hearing loss, 
entitlement to an initial rating in excess of 10 percent for 
tinnitus, and whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection for 
PTSD.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As additional adjudication of the Veteran's PTSD claim may impact 
the issue of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, the Board will defer 
further adjudication of this claim until that action has been 
completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Stomach Disorder Claim

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
stomach disorder.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Such an examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence of 
record: (1) contains competent evidence that the claimant has a 
current disorder, or persistent or recurrent symptoms of 
disorder; and (2) indicates that the disorder or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but, (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Id.  

Here, the Veteran reported abdominal pain as recently as January 
2009 to the VAMC.  No diagnosis was provided.  However, the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of the disorder or symptoms of the 
disorder subject to lay observation.  See Jandreau, 492 F.3d at 
1372; Buchanan, 451 F.3d at 1331; Charles, 16 Vet. App. at 374.  

In regards to an in-service incurrence, the Veteran's STRs show 
that the Veteran complained of stomach pain on several occasions 
during service (May 1975, June 1975, November 1975 and December 
1975).  

The Veteran has never been afforded a VA examination for his 
stomach disorder claim.  Thus, an examination is needed to 
determine the nature and etiology of his current stomach pains.  





Respiratory Failure and Chest Wall Pain Claims

A remand is also required for in order to afford the Veteran VA 
examination to determine the nature and etiology of his current 
respiratory failure and chest wall pains.  Id.  

Here, the Veteran has reported currently experiencing respiratory 
failure and chest wall pains.  No current diagnoses have been 
provided by the VAMC.  However, the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of the disorder or symptoms of the disorder subject to 
lay observation.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 
F.3d at 1331; Charles, 16 Vet. App. at 374.

In regards to an in-service incurrence, the Veteran's STRs show 
that the Veteran was in a MVA on May 13, 1976.  The records 
indicate that following the accident in May 1976, the Veteran was 
diagnosed with "trauma, blunt, chest wall, secondary to 
automobile accident" and "respiratory failure, treated and 
improved, secondary to trauma."  

The Veteran has never been afforded VA examinations for his 
respiratory failure and chest wall pain claims.  Thus, 
examinations are needed to determine the nature and etiology of 
his current respiratory failure and chest wall pain.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue a SOC addressing the issue of 
whether new and material evidence has been 
submitted to reopen a claim for service 
connection for PTSD, to include complaints of 
sexual assault and physical abuse.  Advise 
the Veteran of the date on which the time 
allowed for perfecting a timely substantive 
appeal of this claim expires.  If the Veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal, then the RO 
should return the claim to the Board for the 
purpose of appellate disposition, if the 
claim remains denied.

2.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
current stomach pains.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file, particularly the STRs, and offer 
comments and opinions addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran has a 
current stomach disorder.  If so, then the VA 
examiner should also address whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that any current stomach 
disorder had its onset during service or is 
in any other way causally related to his 
active service - including to the May 1975, 
June 1975, November 1975 and December 1975 
in-service complaints.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disorder, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

3.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
current respiratory failure.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file, particularly the STRs, and offer 
comments and opinions addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran has a 
current respiratory failure disorder.  If so, 
the examiner should also address whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that any current 
respiratory disorder had its onset during 
service or is in any other way causally 
related to his active service - including to 
the May 1976 MVA.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disorder, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones, 23 Vet. App. at 382.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

4.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
current chest wall pains.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file, particularly the STRs, and offer 
comments and opinions addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran has a 
current disorder relating to his chest wall 
pains.  If so, the VA examiner should also 
address whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current chest disorder had 
its onset during service or is in any other 
way causally related to his active service - 
including to the May 1976 MVA.   

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disorder, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones, 23 Vet. App. at 382.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

5.  After the above actions have been 
completed, readjudicate the Veteran's claims 
for entitlement to service connection for an 
acquired psychiatric disorder other than 
PTSD, entitlement to service connection for a 
stomach disorder, entitlement to service 
connection for respiratory failure due to 
trauma and pneumothorax, and entitlement to 
service connection for chest wall pain, 
status-post MVA.  If the claims remain 
denied, issue to the Veteran a SSOC, and 
afford the appropriate period of time within 
which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


